DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 3/22/02 have been fully considered but they are not persuasive. Applicant argues it is not sufficient that Underhill teach or suggest absorbent articles having ‘the same structure, but different sizes’; rather Underhill must teach or suggest a method where the second chassis has a different length but the same width as the first chassis.  Applicant argues Underhill does not discuss these limitations regarding chassis width, Underhill only discloses that the ‘overall size of the training pants within the series may vary’.
Underhill teaches the pants in the series may differ from the others in terms of absorbent capacity, size, and/or special features (paragraph 060).  Underhill further states that for the purposes of the invention, the ‘size’ of one garment type relative to another garment type refers to a difference in the size of their waist openings (paragraph 0065).  Underhill teaches the absorbent capacity may vary from pant to pant in the series, and the absorbent assembly 44 also may vary from pant to pant in the series.  Underhill teaches the absorbent assembly may vary by thickness, mass, and/or composition.  Underhill further teaches as an example, the absorbent assembly 44 of the later stage training pant 124 is suitably thinner, of lower mass, and/or includes a less absorbent composition compared to the earlier stage training pants 120 (Underhill . 

In response to applicant's argument that Van Gompel teaches nothing regarding a series of absorbent articles of different sizes having chassis with different length but the same width, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-6 and 8-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Underhill et al. US Patent Application Publication 2003/0114808.

As to claims 1-4, and 10, Underhill does not specifically teach the claimed steps in manufacture.  However, Underhill does teach a disposable absorbent article 20 that is assembled by forming a front panel 34, a back panel 234, and attaching the two with a crotch portion 32 comprising an absorbent assembly (paragraphs 0093-0094, 0125).   A method of manufacturing a first absorbent article having a first size and a second absorbent article having a second size (paragraphs 0065-0067), the method comprising the steps of: 
assembling the first absorbent article by:
 	forming a first chassis 32 comprising: 
a front waist region 22, 
a back waist region 24, and 
a crotch region 26 extending between the first and second portion (Figure 3); 
attaching a first panel 234 to the back waist region of the first chassis (paragraph 0115-0116; Figures 3 and 4).  
Underhill teaches a first chassis length and width (Figures 3 and 4), the first panel 234 , comprising first panel length and width (Figure 3; paragraphs 0117, 0119).  Underhill does not specifically teach a second absorbent article with a second panel length and width and a second chassis length and width (Figures 3 and 4; paragraph 0117).  However, Underhill teaches a series of absorbent articles where the articles have the same structure, but differ in sizes – where Underhill teaches the garments in the series may have the same design and differ only in terms of absorbent capacity and possibly size (paragraphs 0011, 0064, 0066-0067).  Thus, it would be obvious to provide the garments with the same design and the panels of a first and second article would differ in size.  Underhill teaches the articles may differ in absorbent capacity.  Underhill teaches the absorbent assembly may vary by thickness, mass, and/or composition.  Underhill further teaches as an example, the absorbent assembly 44 of the later stage training pant 124 is suitably thinner, of lower mass, and/or includes a less absorbent composition compared to the earlier stage training pants 120 (Underhill paragraph 0106).  At no point does Underhill suggest the absorbent assembly of the later stage (larger) pant be wider than the absorbent assembly of the earlier stage (smaller) pant. Therefore, it is within the level of one of ordinary skill in the art to maintain the chassis width between articles in the series, since Underhill teaches the differences in the absorbent chassis between articles the series is primarily the thickness or mass or composition to create a difference in absorbent capacity. Additionally, the term ‘substantially’ allows for some tolerances in the chassis width between articles in the series.  Underhill additionally teaches an absorbent article of another size having the same structure as above and the absorbent assembly can be made in a variety of shapes and sizes (paragraph 0110).  Thus, it would be obvious to one having ordinary skill in the art at the time the invention was originally filed to manufacture articles where the chassis containing the absorbent member also differ in length.  

As to claim 5, assembling the first absorbent article further comprises the step of attaching a first fastener 80/84 to the first panel 234 at a position spaced apart from the first longitudinal edge of the first chassis (Figure 2; paragraph 0121) – where the back panel 234 comprises fastener 84 that is spaced apart from the longitudinal edge (Figure 4) where the fastener is spaced from edge 70. As to claim 6, wherein assembling the second absorbent article further comprises the step of attaching a second fastener 80/82 to the second panel at a position spaced apart from the first longitudinal edge of the second chassis (Figure 4) where the fastener is spaced apart from the longitudinal edge upper and lower portions. As to claims 8 and 9, Underhill further teaches assembling the absorbent article comprises attaching a third panel 234 to the back waist region of a first article and a fourth panel 234 to a back waist region of another similar article of another size where Underhill, as discussed above in the rejection of claim 1, teaches absorbent articles of the same design which differ in size. 

As to claims 11 and 16, Underhill incorporates by reference (paragraph 0120) Van Gompel et al. USPN 494064 who teaches the process for incorporating side panels into a training pant.  Van Gompel teaches the step of forming the chassis comprises
the steps of:
unwinding a continuous web of topsheet material 88 (Van Gompel col. 12, lines 20-23; Figure 20) ;
unwinding a continuous web of backsheet material 90 (col. 12, lines 15-17); and

marrying the topsheet material to the backsheet material to form a continuous web
of chassis material (Van Gompel Figure 20; col. 12, lines 26-.  Van Gompel further teaches the size of the garment can be changed by changing the dimensions of the side panels (col. 10, lines 53-57). Underhill/Van Gompel teaches a series of absorbent articles where the articles have the same structure, but differ in sizes – where Underhill teaches the garments in the series may have the same design and differ only in terms of absorbent capacity and possibly size (paragraphs 0011, 0064, 0066-0067).  Thus, it would be obvious to provide the garments with the same design and the panels of a first and second article would differ in size.

As to claim 12, Van Gompel teaches the step of attaching the first side panel to
the first chassis comprises the steps of:
unwinding a continuous web of a side panel material (Van Gompel col. 12, lines 26-28); and
severing the continuous web of side panel material to form a side panel
having a side panel width (Van Gompel col. 12, lines 35-37).

As to claim 13, the step of attaching the side panel to the chassis comprises attaching an edge of the side panel to first chassis at a chassis longitudinal edge (Van Gompel col. 6, lines 26-30, Figure 11).

As to claim 14, the step of attaching the side panel to the chassis comprises positioning the edge of the side panel between the topsheet and the backsheet at the chassis longitudinal edge (Van Gompel col. 6, lines 26-30, Figure 11).

As to claim 15, the step of forming the chassis
further comprises cutting the continuous web of chassis material to form a chassis
having a chassis length and first chassis width (Van Gompel col. 12, lines 37-38).

As to claim 17, the step of attaching the second side panel to the first chassis comprises the steps of:
unwinding a continuous web of a side panel material (Van Gompel col. 12, lines 26-28);
severing the continuous web of side panel material to form a second side panel
having the second side panel width (Van Gompel col. 12, lines 35-37).; and
attaching an edge of the second side panel to the second chassis at a second
chassis longitudinal edge (Van Gompel col. 6, lines 26-30, Figure 11).
.
As to claim 18, see the rejection of claims 1 and 12-17, supra.  Additionally, Van Gompel further teaches the size of the garment can be changed by changing the dimensions of the side panels (col. 10, lines 53-57). Underhill/Van Gompel teaches a series of absorbent articles where the articles have the same structure, but differ in sizes – where Underhill teaches the garments in the series may have the same design and differ only in terms of absorbent capacity and possibly size (paragraphs 0011, 0064, 0066-0067).  Thus, it would be obvious to provide the garments with the same design and method of manufacturing of a first and second article where the only difference is the size of the article. 

As to claim 19, the method of claim 18 further comprising the step attaching the edge of
the first side panel to the topsheet material and the backsheet material (Underhill paragraph 0116; Van Gompel col. 6, lines 26-30).

As to claim 20, the step of attaching the edge of the first side panel to the topsheet material and the backsheet material comprises adhering the edge of the first side panel to the topsheet material and the backsheet material using an adhesive (Underhill paragraph 0116; Van Gompel col. 6, lines 26-33).

As to claim 21, the step of attaching the edge of the first side panel to the topsheet material and the backsheet material comprises bonding the edge of the first side panel to the topsheet material and the backsheet material using an ultrasonic bond (Underhill paragraph 0116; Van Gompel col. 6, lines 26-33).

As to claim 22, the step of cutting the continuous web of chassis material to form the first and second chassis comprises cutting the continuous web of chassis material with a cutting die (Van Gompel col. 12, lines 35-39);

Van Gompel does not teach the cutting die is not replaced between the step of cutting the continuous web of chassis material to form the first chassis and the step of cutting the continuous web of chassis material to form the second chassis.  However, Van Gompel does teach the size of the absorbent article can be changed by changing the size of the elastic panels.  Thus, it would be obvious to one having ordinary skill in the art at the time the invention was originally filed to not replace the cutting die since the size can be modified by adjusting the cutter rather than replacing the cutter.


Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781